 

Execution Version

 

SERIES A PREFERRED UNIT

 

PURCHASE AGREEMENT

 

among

 

RHINO RESOURCE PARTNERS LP

 

and

 

THE PURCHASERS PARTY HERETO

 

   

 

 

TABLE OF CONTENTS

 



 

  Page SECTION 1. DEFINITIONS 1       1.1 Definitions 1   1.2 Accounting
Procedures and Interpretation 6         SECTION 2. AGREEMENT TO SELL AND
PURCHASE 6       2.1 Closing 6   2.2 Conditions to the Closing 6   2.3
Independent Nature of Purchasers’ Obligations and Rights 8   2.4 Further
Assurances 8         SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE
PARTNERSHIP 9       3.1 Corporate Organization 9   3.2 Capitalization of the
Rhino Entities. 9   3.3 Authority 10   3.4 Noncontravention 10   3.5 Government
Approvals 11   3.6 Title to Partnership Assets 11   3.7 No Registration Required
11   3.8 No Registration Rights 11   3.9 SEC Filings 11   3.10 Financial
Statements 11   3.11 Absence of Certain Changes 12   3.12 Tax Matters 14   3.13
MLP Status 15   3.14 Compliance with Laws 15   3.15 Legal Proceedings 15   3.16
Sufficiency of Partnership Assets 15   3.17 Permits 15   3.18 Insurance 16  
3.19 Books and Records 16   3.20 Employee Matters 16   3.21 Consents 17   3.22
Employee Benefit Plans 17   3.23 Finder’s Fees 19   3.24 Regulation 19   3.25
CAM Mining 19   3.26 Committees of the Rhino Board 19         SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS 19       4.1 Organization;
Existence; Authority 19   4.2 No Conflict 19   4.3 No Brokers or Finders 20  
4.4 Acknowledgment 20   4.5 Status 20   4.6 Reliance 20   4.7 Governmental
Approvals 20   4.8 Investigation 20   4.9 Sufficient Funds 20

 



 i 

 

 

SECTION 5. COVENANTS 20       5.1 Conduct of Business 20   5.2 Cooperation;
Further Assurances 21   5.3 Use of Proceeds 21   5.4 Registration Rights 21    
    SECTION 6. INDEMNIFICATION, COSTS AND EXPENSES 21       6.1 Indemnification
by the Partnership 21   6.2 Indemnification by the Purchasers 22   6.3
Indemnification Procedure. 22   6.4 Limitations and Other Indemnity Claim
Matters. 23         SECTION 7. TERMINATION 24       7.1 Termination 24   7.2
Certain Effects of Termination 24         SECTION 8. MISCELLANEOUS 24       8.1
Expenses 24   8.2 Survival of Provisions 24   8.3 Notices 25   8.4 No Waiver;
Modifications in Writing 25   8.5 Binding Effect 26   8.6 Entire Agreement 26  
8.7 Non-Disclosure 26   8.8 Assignments, Successors, and No Third-Party Rights
26   8.9 Severability 26   8.10 Section Headings, Construction 27   8.11
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 27   8.12
Exclusive Remedy 28   8.13 No Recourse Against Others 28   8.14 Specific
Performance 29   8.15 Legal Representation 29   8.16 Counterparts 29

 

EXHIBIT A — Form of General Partner Waiver   EXHIBIT B — Form of Fourth A&R LPA
  SCHEDULE A — Purchase Price Allocation

 

 ii 

 

 

SERIES A PREFERRED UNIT PURCHASE AGREEMENT

 

This SERIES A PREFERRED UNIT PURCHASE AGREEMENT, dated as of December 30, 2016
(including all schedules and exhibits attached hereto and as may be from time to
time amended, modified or supplemented, this “Agreement”), is entered into by
and among Rhino Resource Partners LP, a Delaware limited partnership (the
“Partnership”), and the purchasers set forth on Schedule A hereto (the
“Purchasers”).

 

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, certain of the Partnership’s
Series A Preferred Units (as defined below), in accordance with the terms and
provisions contained herein and in the Fourth A&R LPA.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

SECTION 1.
DEFINITIONS

 

1.1 Definitions. As used in this Agreement, the following terms have the
meanings indicated:

 

“Accredited Investor” has the meaning given to such term in Rule 501(a) of
Regulation D, promulgated under the Securities Act.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the General Partner or the Rhino
Entities, on the one hand, and any Purchaser, on the other, shall not be
considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Purchaser or its Affiliates, shall be
considered an Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Applicable Law” means, with respect to any Person, any U.S. or non-U.S.
federal, national, state, provincial, local, municipal, international,
multinational or other Law (including common law), constitution, statute, code,
ordinance, rule, regulation or treaty applicable to such Person.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York are
authorized or required by Law or other governmental action to close.

 

“CAM Mining” means CAM Mining LLC, a Delaware limited liability company.

 

“Capital Stock” means, with respect to: (a) any corporation, any share, or any
depositary receipt or other certificate representing any share, of an equity
ownership interest in that corporation; and (b) any other entity, any share,
membership or other percentage interest, unit of participation or other
equivalent (however designated) of an equity interest in that entity.

 

 1 

 

 

“Cash Purchase Price” has the meaning set forth in Section 2.1.

 

“Cash Units” has the meaning set forth in Section 2.1.

 

“Central Appalachian Business Segment” has the meaning set forth in Section
3.25.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” means December 30, 2016, or on such other date as is agreed upon
among the parties hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act.

 

“Common Units” means common units representing limited partner interests in the
Partnership.

 

“Contract” means, with respect to any Person, any written, oral or other
agreement, understanding, commitment, contract, instrument, note, mortgage,
bond, loan, indenture, credit agreement, guaranty, option, indemnity, deed,
assignment, certificate, insurance policy, lease, license or arrangement of any
kind or nature to which such Person is a party, by which it or its assets are
bound or subject or under which it has any current or future Liability, and any
amendments, supplements or modifications thereto.

 

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.

 

“Credit Facility” means the Amended and Restated Credit Agreement, dated July
29, 2011 by and among Rhino Energy LLC, PNC Bank, National Association, as
Administrative Agent, PNC Capital Markets and Union Bank, N.A., as Joint Lead
Arrangers and Joint Bookrunners, Union Bank N.A., as Syndication agent, Raymond
James Bank, FSB, Wells Fargo Bank, national Association and the Huntington
National Bank, as Co-Documentation Agents and the guarantors and lenders party
thereto, as amended through the date hereof.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Encumbrances” means liens, charges, pledges, options, mortgages, deeds of
trust, security interests, claims, restrictions (whether on voting, sale,
transfer, disposition, or otherwise), easements, and other encumbrances of every
type and description, whether imposed by Law, agreement, understanding, or
otherwise.

 

“Environmental Law” means all Applicable Laws relating to pollution,
preservation, remediation or protection of the environment or natural resources.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time and any regulations
promulgated thereunder.

 

“ERISA Affiliate” means, with respect to a Person, any entity which has ever
been considered a single employer with such Person under Section 4001(b) of
ERISA or Section 414(b), (c), (m) or (o) of the Code.

 

 2 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Expenses” means any expenses incurred in connection with a Proceeding,
including all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

 

“Financial Statements” has the meaning set forth in Section 3.10.

 

“Fourth A&R LPA” has the meaning set forth in Section 2.2(b)(iv).

 

“Funding Obligation” means an amount equal to the Cash Purchase Price multiplied
by the number of Cash Units to be purchased by the Purchaser on the Closing
Date, as set forth opposite a Purchaser’s name on Schedule A.

 

“GAAP” means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis with such Person’s past
practices.

 

“General Partner” means Rhino GP LLC, a Delaware limited liability company and
the general partner of the Partnership.

 

“Governmental Approval” has the meaning set forth in Section 3.5.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or which exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership means a Governmental Authority
having jurisdiction over the General Partner or any of the Rhino Entities or any
of their respective properties.

 

“Incentive Distribution Rights” means the incentive distribution rights
representing limited partner interests in the Partnership.

 

“Indemnified Party” has the meaning set forth in Section 6.3(a).

 

“Indemnifying Party” has the meaning set forth in Section 6.3(a).

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

 

“Liabilities” means all indebtedness, claims, Proceedings, obligations, Taxes,
duties, warranties or liabilities, including strict liability, of any nature
(including any undisclosed, unfixed, unknown, unliquidated, unsecured,
unmatured, unaccrued, unasserted, contingent, conditional, unvested, inchoate,
implied, vicarious, joint, several or secondary liabilities), regardless of
whether any such indebtedness, claims, Proceedings, obligations, duties,
warranties or liabilities would be required to be disclosed on a balance sheet
prepared in accordance with GAAP or is known as of the Closing Date.

 

 3 

 

 

“Loss” has the meaning set forth in Section 6.1.

 

“Option Agreement” means that certain Option Agreement, dated as of December 30,
2016, by and among Rhino Resource Partners Holdings LLC, a Delaware limited
liability company, the Partnership, the General Partner and Royal.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

 

“Organizational Documents” means (a) the articles or certificate of
incorporation and the by-laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.

 

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 30, 2015, as
amended from time to time in accordance with the terms thereof.

 

“Partnership Assets” means all assets and properties of every kind, character
and description, whether tangible, intangible, real, personal or mixed, which
are owned, used or held for use by the Rhino Entities as of the date hereof or
as of the Closing Date.

 

“Partnership Business” means all business activities of the Rhino Entities as
conducted on the date hereof.

 

“Partnership Plans” has the meaning set forth in Section 3.22(a).

 

“Partnership Subsidiaries” means the subsidiaries of the Partnership listed on
Schedule 3.1.

 

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

 

“Permitted Encumbrances” with respect to a party, means (a) the Encumbrances
created under the Credit Facility in an amount no greater than $50,000,000, (b)
liens for Taxes not yet due and payable, (c) statutory liens (including
materialmen’s, mechanic’s, repairmen’s, landlord’s and other similar liens)
arising in connection with the ordinary course of business securing payments not
yet due and payable or, if due and payable, the validity of which is being
contested in good faith by appropriate Proceedings and for which adequate
reserves have been set aside, (d) liens of landlords under lease agreements with
respect to property located on the leased premises, and (e) any and all
arrearages owed by the Partnership for minimum quarterly distributions to
unitholders.

 

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

 

 4 

 

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

 

“Purchased Units” has the meaning set forth in Section 2.1.

 

“Purchaser Related Parties” has the meaning set forth in Section 6.1.

 

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, shareholders, members and other equityholders, employees,
partners, independent contractors, consultants, advisors, agents, counsel,
accountants, investment bankers and other representatives of such Person.

 

“Rhino Board” has the meaning set forth in Section 3.11(a).

 

“Rhino Entities” means, collectively the Partnership and the Partnership
Subsidiaries.

 

“Rhino Related Parties” has the meaning set forth in Section 6.2.

 

“Royal” means Royal Energy Resources, Inc., a Delaware corporation.

 

“SEC Filings” has the meaning set forth in Section 3.9.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Series A Preferred Units” means the Partnership’s Series A Preferred Units.

 

“Subordinated Units” means subordinated units representing limited partner
interests in the Partnership.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof; (b)
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

 

“Tax” and “Taxes” means any federal, state, local and foreign taxes, charges,
fees, levies or other similar assessments or Liabilities (including, income,
receipts, gross receipts, ad valorem, value added, excise, real or personal
property, sales, occupation, service, stamp, transfer, registration, natural
resources, severance, escheat or unclaimed property premium, windfall or excess
profits, environmental, customs, duties, use, licensing, withholding,
employment, social security, unemployment, disability, payroll, share, capital,
surplus, alternative, minimum, add-on minimum, estimated, franchise or any other
taxes, charges, fees, levies or other similar assessments or liabilities of any
kind whatsoever), whether or not disputed, and whether computed on a separate,
consolidated, unitary or combined basis or in any other manner, and includes any
interest, fines, penalties, assessments, deficiencies or additions thereto.

 

 5 

 

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.

 

“Total Funding Obligation” means the sum of all of the Purchaser’s Funding
Obligations.

 

“Weston” means Weston Energy LLC, a Delaware limited liability company.

 

“Weston Note” means that Secured Promissory Note, dated September 30, 2016,
payable by Royal to Weston in the original principal amount of $2,000,000.

 

“Weston Note Units” has the meaning set forth in Section 2.1.

 

1.2 Accounting Procedures and Interpretation. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements of the Partnership and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

SECTION 2.
AGREEMENT TO SELL AND PURCHASE

 

2.1 Closing. On the Closing Date, subject to the terms and conditions hereof,
(a) each Purchaser hereby agrees to purchase from the Partnership, and the
Partnership hereby agrees to issue and sell to each Purchaser, the number of
Series A Preferred Units referred to as “Cash Units” under the Purchased Units
column set forth opposite each Purchaser’s name on Schedule A hereto (the “Cash
Units”) for a cash purchase price of $10.00 per Cash Unit (the “Cash Purchase
Price”) and (b) the Partnership hereby agrees to issue and pay to Weston the
number of Series A Preferred Units referred to as “Weston Note Units” under the
Purchased Units column set forth opposite Weston’s name on Schedule A hereto
(the “Weston Note Units,” and together with the Cash Units, the “Purchased
Units”) in exchange for Weston assigning the Weston Note to the Partnership. The
Purchased Units shall have the preferences, rights and obligations as set forth
in the Fourth A&R LPA. The consummation of the purchase, sale and issuance of
the Purchased Units hereunder (the “Closing”) shall take place on the Closing
Date at the offices of Vinson & Elkins L.L.P., 666 Fifth Ave., 26th Floor, New
York, NY 10103.

 

2.2 Conditions to the Closing.

 

(a) The obligation of the Partnership to consummate the issuance and sale of the
Purchased Units to each of the Purchasers shall be subject to the satisfaction
on or prior to the Closing Date of the following conditions with respect to each
Purchaser individually and not the Purchasers jointly (any or all of which may
be waived by the Partnership in writing, in whole or in part, to the extent
permitted by Applicable Law):

 

 6 

 

 

(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

 

(ii) the representations and warranties of such Purchaser contained in Section 4
shall be true and correct in all respects, in each case both as of the date of
this Agreement and as of the Closing Date, as if made at and as of such time,
except to the extent that Section 4 specifies that such representations and
warranties are made as of a particular date;

 

(iii) such Purchaser shall have delivered a cross-receipt executed by such
Purchaser and delivered to the Partnership certifying that it has received from
the Partnership the number of Series A Preferred Units set forth opposite such
Purchaser’s name on Schedule A and, in the case of Weston, plus the Weston Note
Units;

 

(iv) such Purchaser shall have remitted payment of such Purchaser’s Funding
Obligation payable by wire transfer of immediately available funds to an account
designated in advance of the Closing Date by the Partnership;

 

(v) such Purchaser shall have delivered a properly executed Internal Revenue
Service Form W-9 from such Purchaser; and

 

(vi) in the case of Weston, Weston shall have delivered an assignment of the
Weston Note to the Partnership.

 

(b) The respective obligation of each Purchaser to consummate the purchase of
its Purchased Units shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by a particular Purchaser on behalf of itself in writing with respect to
its Purchased Units, in whole or in part, to the extent permitted by Applicable
Law):

 

(i) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by the Partnership on or prior to the
Closing Date;

 

(ii) the representations and warranties of the Partnership contained in Section
3 shall be true and correct in all respects, in each case both as of the date of
this Agreement and as of the Closing Date, as if made at and as of such time,
except to the extent that Section 3 (and specifically Section 3.11, which
representation is made solely as of the date hereof) specifies that such
representations and warranties are made as of a particular date;

 

(iii) the Partnership shall have received all consents required under the Credit
Facility on terms satisfactory to the Partnership in its sole and absolute
discretion;

 

(iv) the Partnership shall have delivered an executed copy of the Fourth Amended
and Restated Agreement of Limited Partnership of the Partnership, in the form
attached hereto as Exhibit B (the “Fourth A&R LPA”);

 

(v) the Partnership shall have delivered evidence of issuance of the Purchased
Units credited to book-entry accounts maintained by the Partnership, bearing a
restrictive notation meeting the requirements of the Fourth A&R LPA, free and
clear of any Encumbrances, other than transfer restrictions under the Fourth A&R
LPA or the Delaware LP Act and applicable federal and state securities Laws;

 

 7 

 



 

(vi) the Partnership shall have delivered a certificate of the Secretary or
Assistant Secretary of GP LLC, on behalf of the Partnership, dated the Closing
Date, certifying as to and attaching (A) the certificate of formation of the
Partnership, (B) the Partnership Agreement, (C) board resolutions authorizing
the execution and delivery of this Agreement and the Fourth A&R LPA and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Purchased Units and the Conversion Units and (D) the incumbency
of the officers authorized to execute this Agreement on behalf of the
Partnership or the General Partner, as applicable, setting forth the name and
title and bearing the signatures of such officers;

 

(vii) the Partnership shall have delivered a cross-receipt executed by the
Partnership and delivered to the Purchasers certifying that it has received from
the Purchasers an amount in cash equal to the Total Funding Obligation and, in
the case of Weston, certifying that it has received an assignment of the Weston
Note from Weston;

 

(viii) the Partnership shall have delivered a duly executed waiver of the
General Partner with respect to certain of its rights under the Partnership
Agreement, in substantially the form attached hereto as Exhibit A; and

 

(ix) the Partnership shall have delivered such other documents relating to the
transactions contemplated by this Agreement as the Purchasers or their counsel
may reasonably request.

 

2.3 Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Each Purchaser acknowledges by executing this Agreement that such
Purchaser is irrevocably committed to purchase the Purchased Units in accordance
with the terms of this Agreement, and such purchase is not subject to any
conditions precedent other than the deliverables contemplated by Section 2.2(a).
The failure or waiver of performance under this Agreement of any Purchaser by
the Partnership does not excuse performance by any other Purchaser and the
waiver of performance of the Partnership by any Purchaser does not excuse
performance by the Partnership with respect to each other Purchaser. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose.

 

2.4 Further Assurances. From time to time after the date hereof, without further
consideration, the Partnership and each Purchaser shall use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement.

 

 8 

 

 

SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

As of the date hereof and as of the Closing, the Partnership represents and
warrants to each of the Purchasers as follows:

 

3.1 Corporate Organization. Schedule 3.1 sets forth the legal name of each of
the Rhino Entities. The Partnership is a limited partnership and each of the
other Rhino Entities is a limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the State of Delaware.
Each of the Rhino Entities has full power and authority to own, lease or
otherwise hold and operate its properties and assets and to carry on its
business as presently conducted, in each case in all material respects as
described in the SEC Filings. Each of the Rhino Entities is duly qualified and
in good standing to do business as a foreign limited partnership or limited
liability company, as applicable, in each jurisdiction in which the conduct or
nature of its business or the ownership, leasing, holding or operating of its
properties makes such qualification necessary. Each of the Partnership
Subsidiaries are wholly owned, directly or indirectly, by the Partnership.

 

3.2 Capitalization of the Rhino Entities.

 

(a) All of the outstanding partnership interests in the Partnership have been
duly authorized and validly issued in accordance with the Fourth A&R LPA, are
fully paid (to the extent required under the Fourth A&R LPA) and nonassessable,
and, as of the respective dates of the SEC Filings and the Financial Statements,
were issued and held as described therein. The General Partner is the sole
general partner of the Partnership with a 0.6% general partner interest in the
Partnership. On the date hereof, the issued and outstanding limited partner
interests of the Partnership consist of 7,905,799 Common Units, 1,235,534
Subordinated Units and the Incentive Distribution Rights. The General Partner is
the sole record and beneficial owner of all of the issued and outstanding
Incentive Distribution Rights.

 

(b) The Purchased Units (and the limited partner interests represented thereby)
to be issued to the Purchasers as of the date hereof have been duly authorized
in accordance with the Fourth A&R LPA, and, when issued and delivered to the
Purchasers in accordance with the terms hereof, will be validly issued, fully
paid (to the extent required under the Fourth A&R LPA) and nonassessable and
will be issued free and clear of any Encumbrance, other than restrictions under
applicable securities Law.

 

(c) No Encumbrance exists upon any outstanding share (or other percentage
ownership interests) of Capital Stock of any Rhino Entity which the Partnership
directly or indirectly owns other than the Permitted Encumbrances. Except as set
forth on Schedule 3.2(b), the Partnership does not own, of record or
beneficially, directly or indirectly through any Person, and does not control,
directly or indirectly through any Person or otherwise, any Capital Stock of any
entity other than a Rhino Entity. All of the outstanding shares of Capital Stock
of the Rhino Entities that are limited liability companies have been duly
authorized and validly issued and are fully paid and nonassessable. All of the
outstanding shares of Capital Stock of the Rhino Entities that are limited
partnerships have been duly authorized and validly issued in accordance with
such Rhino Entity’s partnership agreement and such Capital Stock has been fully
paid for (to the extent required under such Rhino Entity’s partnership
agreement) and is nonassessable.

 

(d) Except (i) as described in the SEC Filings and (ii) for the Common Units to
be issued pursuant to the Option Agreement, there are no preemptive rights or
other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of, any interests in the Partnership pursuant to the
Partnership Agreement, the Fourth A&R LPA or any other agreement or instrument
to which the Partnership is a party or by which either of them may be bound.
Neither the offering nor the sale of the Purchased Units as contemplated by this
Agreement gives rise to any rights for or relating to the issuance or
registration of any of the Common Units or the Series A Preferred Units or other
securities of the Partnership or any other Rhino Entities, except pursuant to
this Agreement, or such rights as have been waived or satisfied. Except (i) as
set forth in the SEC Filings and (ii) pursuant to the Partnership Plans, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, partnership securities or ownership interests in the Partnership are
outstanding.

 

 9 

 

 

(e) The Purchased Units when issued and delivered pursuant to the terms hereof,
will conform in all material respects to the description thereof contained in
the Fourth A&R LPA. The Partnership has all requisite power and authority to
issue, sell and deliver the Purchased Units in accordance with and upon the
terms and conditions set forth in this Agreement and the Fourth A&R LPA. All
partnership and limited liability company action, as the case may be, required
to be taken by the Partnership and the General Partner or any of their
respective partners or members for the authorization, issuance, sale and
delivery of the Purchased Units has been validly taken, and no other
authorization by any of such parties is required therefor.

 

3.3 Authority. The Partnership has full power and authority to execute, deliver
and perform this Agreement and the Transaction Documents to which it is or will
be a party, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by the Partnership of this Agreement and
the Transaction Documents, and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action. This Agreement has been duly executed and delivered by the Partnership
and constitutes, and each of the Transaction Documents and each other agreement,
instrument or document executed or to be executed by the Partnership in
connection with the Transaction has been, or when executed will be, duly
executed and delivered by the Partnership and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of the
Partnership enforceable against it in accordance with its terms, except that
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a Proceeding in equity or at law).
As of the Closing, the Fourth A&R LPA will have been duly authorized, executed
and delivered by the Partnership and the General Partner and will constitute a
valid and legally binding obligation of the Partnership and the General Partner,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at law).

 

3.4 Noncontravention. The execution, delivery, and performance by the
Partnership of this Agreement and the Transaction Documents to which it is or
will be a party and the consummation by it of the transactions contemplated
hereby and thereby do not and will not (i) conflict with or result in a
violation of the Partnership’s Organizational Documents, (ii) assuming the
conditions to the Closing referred to in Section 2.2 have been satisfied,
conflict with or result in a violation of any provision of, or constitute (with
or without the giving of notice or the passage of time or both) a default under,
or give rise (with or without the giving of notice or the passage of time or
both) to any right of termination, cancellation, or acceleration under, any
bond, debenture, note, mortgage, indenture, lease, agreement, or other
instrument or obligation to which the Partnership is a party or by which the
Partnership or any of its properties may be bound, (iii) result in the creation
or imposition of any Encumbrance upon the Partnership’s properties, or (iv)
assuming compliance with the matters referred to in Section 3.6, violate any
Applicable Law binding upon the Partnership, except, in the case of clauses
(ii), (iii), and (iv) above, for any such conflicts, violations, defaults,
terminations, cancellations, accelerations, or Encumbrances which would not,
individually or in the aggregate, have a material adverse effect on the
business, assets, results of operations, or financial condition of the
Partnership or on the ability of the Partnership to consummate the transactions
contemplated hereby.

 

 10 

 

 

3.5 Government Approvals. No consent, approval, Order, or authorization of, or
declaration, filing, or registration with, any Governmental Authority
(“Governmental Approval”) is required to be obtained or made by the Rhino
Entities in connection with the execution, delivery, or performance by the
Partnership of this Agreement or any Transaction Document to which it is or will
be a party or the consummation by it of the transactions contemplated hereby or
thereby, other than (i) compliance with any applicable state or federal
securities Law (ii) filing of any necessary ownership and control changes with
applicable state and federal mine permitting and mine safety authorities and
(iii) such consents, approvals, Orders, or authorizations which, if not
obtained, and such declarations, filings, or registrations which, if not made,
would not, individually or in the aggregate, have a material adverse effect on
the business, assets, results of operations, or financial condition of the Rhino
Entities or on the ability of the Rhino Entities to consummate the transactions
contemplated hereby.

 

3.6 Title to Partnership Assets. The Rhino Entities have good and marketable
title to, or valid leasehold interests in, all of the Partnership Assets, free
and clear of all Encumbrances other than Permitted Encumbrances.

 

3.7 No Registration Required. Assuming the accuracy of the representations and
warranties of each Purchaser contained in Section 4, the issuance and sale of
the Purchased Units pursuant to this Agreement is exempt from registration
requirements of the Securities Act, and neither the Partnership nor, to the
knowledge of the Partnership, any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.

 

3.8 No Registration Rights. None of the sale of the Series A Preferred Units as
contemplated by this Agreement give rise to any rights for or relating to the
registration of any other securities of the Partnership, except such rights as
have been waived or satisfied.

 

3.9 SEC Filings. Since January 1, 2015, the Partnership has filed with the
Commission all forms, reports, schedules, statements, and other documents
required to be filed by it under the Securities Act, the Exchange Act, and the
rules and regulations promulgated thereunder, and all other federal securities
Laws. All forms, reports, schedules, statements, and other documents (including
all amendments thereto) filed by the Partnership with the Commission since such
date are herein collectively referred to as the “SEC Filings.” The SEC Filings,
at the time filed, complied in all material respects with all applicable
requirements of federal securities Laws. None of the SEC Filings, including any
Financial Statements or schedules included therein, at the time filed, contained
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. All material Contracts of the Partnership have been included in the
SEC Filings, except for those Contracts not required to be filed pursuant to the
rules and regulations of the Commission. the Partnership shall deliver or make
available to the Purchasers as soon as they become available accurate and
complete copies of all forms, reports, and other documents furnished by it to
its limited partners generally or filed by it with the Commission subsequent to
the date hereof and prior to the Closing Date.

 

3.10 Financial Statements. The Partnership has provided to the Purchasers copies
of (i) the unaudited consolidated balance sheet as of September 30, 2016 and the
related unaudited consolidated statements of income, cash flows and owners’
equity for the fiscal quarter then ended (including in all cases the notes, if
any, thereto) of the Rhino Entities contained in the quarterly report on Form
10-Q filed by the Partnership with the Commission on November 10, 2016 (the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP applied on a basis consistent with past practices, and
fairly present the respective consolidated financial position of the Rhino
Entities as of September 30, 2016 and the consolidated results of operations and
cash flows for the Rhino Entities for the fiscal periods set forth therein.

 

 11 

 

 

3.11 Absence of Certain Changes. Since September 30, 2016, except as disclosed
in the Financial Statements, the SEC Filings and except for the execution and
delivery of this Agreement and the Transaction Documents, as of the date hereof
(a) there has been no event that would have a material adverse effect on the
financial condition, business, properties, or results of operations of the Rhino
Entities, taken as a whole, except for changes affecting the economy generally
or other changes affecting the coal industry generally; (b) the Partnership
Business has been conducted only in the ordinary course consistent with past
practice; (c) except for, or as contemplated by, this Agreement, none of the
Rhino Entities has incurred any material Liability, engaged in any material
transaction or entered into any material agreement outside the ordinary course
of business consistent with past practice that individually or in the aggregate
would result in a material adverse effect; (d) none of the Rhino Entities has
suffered any material loss, damage, destruction or other casualty to any of the
Partnership Assets that individually or in the aggregate would result in a
material adverse effect; and (e) none of the Rhino Entities has:

 

(a) amended its certificate of formation or partnership agreement; established
any new committee of the Board of Directors of the General Partner, which board
is the acting management of the Partnership (the “Rhino Board”); increased the
authority delegated to any committee of the Rhino Board; split (including any
reverse split), combined, or reclassified any of its partnership interests;
adopted resolutions authorizing a liquidation, dissolution, merger,
consolidation, restructuring, recapitalization, or other reorganization of any
Rhino Entity; or made any other material changes in its capital structure;

 

(b) except in the ordinary course of business consistent with past practice, (i)
incurred any Liability or obligation, (ii) become liable or responsible for the
obligations of any other Person (other than Subsidiaries) or (iii) paid,
discharged, or satisfied any claims, Liabilities, or obligations (whether
accrued, absolute, contingent, unliquidated, or otherwise, and whether asserted
or unasserted), other than the payment, discharge, or satisfaction, in the
ordinary course of business consistent with past practice, of Liabilities
reflected or reserved against in the Financial Statements;

 

(c) incurred any indebtedness for borrowed money, except for borrowings under
the Credit Facility or as permitted under the Credit Facility;

 

(d) made any loans or advances to any Person, other than (i) advances to
employees in the ordinary and usual course of business and (ii) transactions
among or between the Rhino Entities with respect to cash management conducted in
the ordinary and usual course of the Partnership Business;

 

(e) declared or paid any dividend or made any other distribution with respect to
its partnership interests, other than dividends paid by any Subsidiary to
another of the Rhino Entities in the ordinary and usual course of the
Partnership Business;

 

(f) issued, sold, or delivered (whether through the issuance or granting of
options, warrants, commitments, subscriptions, rights to purchase, or otherwise)
any of its partnership interests or other securities other than as contemplated
herein or purchase or otherwise acquire any of its partnership interests or debt
securities;

 

 12 

 

 

(g) subjected to Encumbrance any of its assets or properties, other than those
Encumbrances arising by operation of law or in the ordinary and usual course of
business and those Encumbrances incurred to secure existing indebtedness or as
permitted under the Credit Facility;

 

(h) other than in the ordinary course of business, sold, leased, transferred, or
otherwise disposed of, directly or indirectly, any assets, or waive, release,
grant, or transfer any rights of value;

 

(i) acquired (by merger, consolidation, acquisition of stock or assets or
otherwise) any corporation, partnership or other business organization or
division thereof; or made any other investment or expenditure of a capital
nature;

 

(j) entered into, adopted, or (except as may be required by Law) amended or
terminated any collective bargaining agreement, Partnership Plan or other
employee benefit plan; other than in the ordinary course of business and
consistent with past practices, grant, approve, implement or amend any
employment severance, retention, termination pay, or similar arrangements or
retain or discharge any current or former officers or personnel; other than in
the ordinary course of business and consistent with past practices, authorize,
amend, or enter into any employment, severance, retention, termination pay, or
similar consulting services or other agreement with any current or former
officers or personnel; grant enter into or amend any employment, consulting,
bonus, change in control or similar agreement or arrangement with, any current
or former officers or personnel; increase the compensation or benefits provided
to any current or former officers or personnel grant any equity or equity-based
awards to, or discretionarily accelerate the vesting or payment of any such
awards held by, any current or former officers or personnel; or establish,
adopt, enter into amend, or agree to be bound by any collective bargaining
agreement or similar labor agreement;

 

(k) other than supply or other Contracts entered into in the ordinary course of
the Partnership Business and consistent with past practices, entered into any
Contract, lease or other commitment which is material to the business, assets,
properties, or financial position of the Rhino Entities; or amended, modified,
or changed in any material respect any of the agreements pertaining to the
Credit Facility or any other existing Contract, lease or other commitment which
is material to the business, assets, properties, or financial position of the
Rhino Entities;

 

(l) other than hedges to supply and sales agreements entered into in the
ordinary course of the Partnership Business, entered into any speculative or
commodity swaps, hedges or other derivatives transactions or purchase any
securities for investment purposes, other than in connection with the Rhino
Entities’ cash management;

 

(m) except as set forth on Schedule 3.22(a), and other than in the ordinary
course of the Partnership Business and consistent with past practices,
authorized, entered into or amended any Contract or other commitment with any
director, officer, employee, non-employee service provider or other Affiliate
(other than the Rhino Entities) pursuant to which any such Person shall receive
compensation, consideration or benefit of any kind (whether cash or property)
from any of the Rhino Entities; or

 

(n) made or changed any material Tax election, changed any method of Tax
accounting, granted any extension of time to assess any Tax or settled any Tax
claim, amended any Tax Return in any material respect or settled or compromised
any material Tax Liability.

 

 13 

 

 

3.12 Tax Matters.

 

(a) All Tax Returns required to be filed by the Partnership have been timely
filed. Such Tax Returns are true, complete and correct in all respects. All
Taxes due and owing by the Rhino Entities (whether or not shown on any Tax
Return) have been timely paid.

 

(b) The Rhino Entities have withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
Applicable Law.

 

(c) No claim has been made by any taxing authority in any jurisdiction where a
Rhino Entity does not file Tax Returns that it is, or may be, subject to Tax by
that jurisdiction.

 

(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Rhino Entities.

 

(e) The amount of the Rhino Entities’ respective Liabilities for unpaid Taxes
for all periods ending on or before December 31, 2015 does not, in the
aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes) reflected on the Financial Statements. The amount of the Rhino
Entities’ Liability for unpaid Taxes for all periods following the end of the
recent period covered by the Financial Statements shall not, in the aggregate,
exceed the amount of accruals for Taxes (excluding reserves for deferred Taxes)
as adjusted for the passage of time in accordance with the past custom and
practice of the Partnership (and which accruals shall not exceed comparable
amounts incurred in similar periods in prior years).

 

(f) All deficiencies asserted, or assessments made, against a Rhino Entity as a
result of any examinations by any taxing authority have been fully paid. None of
the Rhino Entities is a party to any pending Proceeding by any taxing authority
and no such Proceeding is threatened.

 

(g) The Rhino Entities have delivered to the Purchasers copies of all federal,
state, local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Rhino Entities for all Tax periods ending after January 1, 2012.

 

(h) There are no Encumbrances for Taxes (other than for current Taxes not yet
due and payable) upon the assets of the Rhino Entities.

 

(i) None of the Rhino Entities is a party to, or bound by, any Tax indemnity,
Tax sharing or Tax allocation agreement.

 

(j) With respect to the characterization of gross income of the Partnership as
qualifying income under Section 7704 of the Internal Revenue Code, (i) no
adjustments have been proposed by the Internal Revenue Service in writing, (ii)
no written request for information has been received from the Internal Revenue
Service, and (iii) no ruling from the Internal Revenue Service have been issued
other than PLR 133198-13 (October 25, 2013).

 

(k) The Rhino Entities have not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Rhino Entities have no
Liability for Taxes of any Person under Treasury Regulations Section 1.1502-6
(or any corresponding provision of Applicable Law), as transferee or successor,
by contract or otherwise.

 

 14 

 

 

(l) No Rhino Entity is or has ever been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011-4(b).

 

(m) No property owned by the Rhino Entities is (i) required to be treated as
being owned by another Person pursuant to the so-called “safe harbor lease”
provisions of former Section 168(f)(8) of the Code, (ii) subject to Section
168(g)(1)(A) of the Code, or (iii) subject to a disqualified leaseback or
long-term agreement as defined in Section 467 of the Code.

 

3.13 MLP Status. The Partnership is and has been (for each taxable year during
which it has been in existence) properly treated as a partnership for United
States federal income tax purposes. More than 90% of the Partnership’s gross
income is and has been (for each taxable year during which it has been in
existence as a master limited partnership) qualifying income under Section
7704(d) of the Code.

 

3.14 Compliance with Laws. Subject to the specific representations and
warranties in this Agreement, which representations and warranties shall govern
the subject matter thereof, the Rhino Entities have complied in all material
respects with all Applicable Laws, including Environmental Law, relating to the
ownership or operation of the Partnership Assets and the conduct of the
Partnership Business. Except as set forth on Schedule 3.14, none of the Rhino
Entities has received notice that it is charged or, to the knowledge of the
Partnership, threatened with, or under investigation with respect to, any
material violation of any Applicable Law relating to any aspect of the ownership
or operation of the Partnership Assets or Partnership Business.

 

3.15 Legal Proceedings. Except as described in the SEC Filings or set forth on
Schedule 3.15, there is (a) no Proceeding before or by any Governmental
Authority or arbitrator or official, domestic or foreign, now pending or, to the
knowledge of the Partnership, threatened, to which any of the Rhino Entities is
or may be a party or to which the business or property of any of the Rhino
Entities is or may be subject and (b) no injunction, restraining order or Order
of any nature issued by a federal or state court or foreign court of competent
jurisdiction to which any of the Rhino Entities is or may be subject, that, in
the case of clauses (a) and (b) above, is reasonably expected to (x)
individually or in the aggregate have a material adverse effect, (y) prevent or
result in the suspension of the issuance, transfer and sale of the Purchased
Units or (z) affect adversely the ability of the Partnership to consummate the
transactions contemplated herein. Any and all probable and estimated Liabilities
of the Rhino Entities under any and all Proceedings now pending or, to the
knowledge of the Partnership, threatened, to which any of the Rhino Entities is
or, to the knowledge of the Partnership, may be a party or to which the business
or property of any of the Rhino Entities, to the knowledge of the Partnership,
is or may be subject, are adequately covered (except for standard deductible
amounts) by the existing insurance maintained by the Partnership or reserves
established by the Financial Statements.

 

3.16 Sufficiency of Partnership Assets. The Partnership Assets constitute all
the assets and properties the use or benefit of which are reasonably necessary
for the operation of the Partnership Business. All Partnership Assets necessary
for the conduct of the Partnership Business are maintained in accordance with
industry standards, normal wear and tear excepted, and are useable in the
continued operation of the Partnership Business consistent with past practice.

 

3.17 Permits. Each of the Rhino Entities has such Permits as are necessary to
own its properties and to conduct its business, subject to such qualifications
as may be set forth in the SEC Filings; each of the Rhino Entities has fulfilled
and performed all its material obligations with respect to such Permits, and no
event has occurred which allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any impairment of the rights of
the holder of any such Permit; and, except as described in the SEC Filings, none
of such Permits contains any restriction that is materially burdensome to the
Rhino Entities considered as a whole.

 

 15 

 

 

3.18 Insurance. The Partnership maintains insurance covering the properties,
operations, personnel and businesses of the Rhino Entities. Such insurance
insures against such losses and risks as are reasonably adequate to protect the
Rhino Entities and their businesses. None of the Rhino Entities has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other expenditures will have to be made in order to continue
such insurance; all such insurance is outstanding and duly in force on the date
hereof and will be outstanding and duly in force on the Closing Date.

 

3.19 Books and Records. Each of the Rhino Entities (a) makes and keeps books,
records and accounts, which, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of assets and (b) maintains systems of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of Financial Statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Partnership maintains disclosure controls and procedures (to
the extent required by and as defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act), which are designed to provide reasonable assurance that material
information required to be disclosed by the Partnership in reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
communicated to the Partnership’s management, including the principal executive
officer and principal financial officer of the General Partner, as appropriate,
to allow for timely decisions regarding required disclosure.

 

3.20 Employee Matters. (a) Each of the Rhino Entities is and has been in
compliance in all material respects with all Applicable Laws relating to
employment and employment practices, terms and conditions of employment, equal
employment opportunity, non-discrimination, non-harassment, non-retaliation,
labor relations, wages, hours of work and overtime, worker classification as
employee or independent contractor or exempt or non-exempt, employment-related
immigration and authorization to work in the United States, occupational safety
and health, mine worker safety and health, employee notice of plant closings or
mass layoffs, information privacy and security, and privacy of health
information, and is not engaged in any unfair labor practice; (b) there is and
has been no unfair labor practice or similar complaint against any of the Rhino
Entities pending before the National Labor Relations Board or other Governmental
Authority; (c) there is and has been no labor strike, dispute, slowdown or
stoppage or similar labor problem actually pending or, to the knowledge of the
Partnership, threatened against or affecting any of the Rhino Entities; (d) no
grievance Proceeding or arbitration Proceeding arising out of or under any
collective bargaining agreements to which any Rhino Entity is a party is or has
been pending and no material claim therefor exists; (e) none of the Rhino
Entities has experienced any work stoppage or other organized labor difficulty
in the past five years; and (f) except as set forth on Schedule 3.20, there is
and has been no litigation or other Proceedings pending between the Rhino
Entities and any employees or persons claiming to be employees nor, to the
knowledge of the Partnership, is any such litigation or Proceeding threatened.
All employees of the Rhino Entities are authorized to work in the United States.
All such employees have been properly treated as employees and all and are
properly classified as exempt or non-exempt under Applicable Law. There are no
pending or, to the knowledge of Rhino Entities, threatened legal, arbitral or
administrative suits, actions, investigations or other Proceedings of any kind
and in any forum by a Governmental Authority or by or on behalf of any current
or former employee of a Rhino Entity, applicant, person claiming to be an
employee, or any classes of the foregoing, alleging or concerning a violation
of, or compliance with, any of the Applicable Laws referenced above; and there
have been no such Proceedings in the past five years; and, to the knowledge of
the Rhino Entity, no basis exists for any such Proceedings. There is no current
or, to the knowledge of Rhino Entities, threatened legal, arbitral or
administrative suits, actions, investigations or other Proceedings of any kind
and in any forum in which any current or former director, officer, or agent of
any Rhino Entity is or may be entitled to indemnification. No Rhino Entity is or
has been a party to or subject to, or is currently or has been negotiating in
connection with entering into, any collective bargaining, union, labor or other
similar agreement and, to the knowledge of the Rhino Entities, there currently
is no and has not been any organizational campaign, petition or other
unionization activity seeking recognition of a collective bargaining unit
relating to any employees of any Rhino Entity. No employees of the Rhino
Entities are or have been represented by any labor organization, union, or group
of employees, and no labor organization, union, or group of employees claims or
has claimed to represent a majority of any such employees in a bargaining unit.
The Rhino Entities have timely paid or made provision for payment of, and has
properly accrued for in their Financial Statements, all accrued salaries, wages,
commissions, bonuses, severance pay, and vacation, sick, and other paid leave
and compensation or remuneration with respect to any current or former employees
of the Rhino Entities for on account of employment. The Rhino Entities have
complied with the Older Workers’ Benefit Protection Act and other Applicable Law
with respect to any waivers or releases of Liability obtained by it. The Rhino
Entities have timely paid or properly accrued for all wages, salaries,
commissions, bonuses, severance pay, vacation pay, benefits, and any other
compensation or remuneration owed to employees or non-employee service providers
for or on account of employment or services rendered. No Rhino Entity is party
to, or otherwise bound by, any settlement, consent decree, Order or injunction
with respect any employees or non-employee service providers, the terms and
conditions of employment or engagement of any employees or non-employee service
providers, or the working conditions of any employees or non-employee service
providers.

 

 16 

 

 

3.21 Consents. Schedule 3.21 sets forth each of the consents, approvals, Orders,
authorizations and waivers of, and declarations, filings and registrations with,
all third parties (including Governmental Authorities) that are necessary or
required to permit the transactions contemplated by this Agreement.

 

3.22 Employee Benefit Plans.

 

(a) Schedule 3.22(a) contains a true and complete list of all employee benefit
plans (within the meaning of Section 3(3) of ERISA), and all bonus, stock
option, unit option, stock purchase, unit purchase, restricted stock, restricted
unit, incentive, equity-based compensation, deferred compensation, disability,
retiree medical, life or other benefits, supplemental retirement or other
benefits, supplemental unemployment or income, dependent care, severance, and
other similar fringe or benefit plans, programs or arrangements, and all
employment, executive compensation, termination, severance, change of control or
other Contracts or agreements written or otherwise maintained or contributed to
or for the benefit of or relating to any current or former employee, officer,
director or other service provider of any of the Rhino Entities or their
respective ERISA Affiliates, or with respect to which the Rhino Entities or
their respective ERISA Affiliates have or may have any Liability, contingent or
otherwise (collectively, referred to herein as the “Partnership Plans”). With
respect to each Partnership Plan, the Partnership has provided to the Purchasers
accurate and complete copies of (i) all written documents comprising such plan
(including amendments, individual agreements, service agreements, trusts and
other funding agreements), (ii) the three most recent annual returns in the Form
5500 series (including all schedules thereto) filed with respect to such plan,
(iii) the most recent audited Financial Statement and accountant’s report (if
required), (iv) the summary plan description currently in effect and all
material modifications thereto (if required), (v) for each such plan which is
(or ever was) intended to qualify under Section 401(a) of the Code, the most
recent determination letter or opinion letter issued by the Internal Revenue
Service, (vi) any employee handbook which includes a description of such plan,
(vii) any other written communications to any employee or employees, or to any
other individual or individuals, to the extent that the provisions of such plan
described therein differ materially from such provisions as set forth or
described in the other information or materials furnished under this Section
3.22(a), and (viii) any communications with any Governmental Authority related
to such plan, other than transmittal letters and other routine correspondence.

 

 17 

 

 

(b) None of the Rhino Entities has any express or implied commitment (i) to
create, incur Liability with respect to or cause to exist any other employee
benefit plan, program or arrangement, (ii) to enter into any Contract or
agreement to provide compensation or benefits to any individual, or (iii) to
modify, change or terminate any Partnership Plan, other than with respect to a
modification, change or termination required by ERISA or the Code.

 

(c) During the past six years the Rhino Entities and their respective ERISA
Affiliates have not maintained, contributed to or had an obligation to
contribute, nor have any Liability, contingent or otherwise, with respect to (i)
a multiemployer plan, within the meaning of Section 3(37) of ERISA, (ii) a plan
subject to Title IV of ERISA or Section 412 of the Code, (iii) a multiple
employer plan within the meaning of Section 413 of the Code or Section 4063 or
4064 of ERISA, or (iv) a multiple employer welfare arrangement within the
meaning of Section 3(40) of ERISA. None of the Partnership Plans (i) provides
for the payment of separation, severance, termination or similar-type benefits
to any person, (ii) obligates any Rhino Entity to pay separation, severance, or
termination benefits or provide other benefits (including additional accruals or
accelerated vesting of options) as a result of the Transaction (either alone or
in connection with any additional or subsequent event or events), or (iii)
obligates any Rhino Entity to make any payment or provide any benefit that could
be subject to a Tax under Section 4999 of the Code. None of the Partnership
Plans provides for or promises retiree medical, disability or life insurance
benefits to any current or former employee, officer, director or service
provider of any Rhino Entity, except for continuation coverage required by
Section 4980B of the Code, Sections 601 to 608 of ERISA or applicable state Law.

 

(d) Each Partnership Plan which is intended to be qualified under Section 401(a)
or 401(k) of the Code is so qualified and to the knowledge of the Partnership
has always been so qualified, and if any Partnership Plan was previously not so
qualified, such failure shall not affect its current qualified status nor result
in or cause any cost or expense to any Rhino Entity, and there has been no
event, condition or circumstance that has adversely affected or is likely to
affect such qualified status. Each Partnership Plan is now operated in all
material respects in accordance with the requirements of Applicable Law,
including ERISA and the Code, and, to the knowledge of the Partnership has
always been so operated and if any Partnership Plan was ever previously operated
not in accordance with Applicable Law, including ERISA and the Code, such
failure shall not result in any cost or expense to any Rhino Entity, and each
Rhino Entity has performed all obligations required to be performed by it under
such Partnership Plan, is not in any respect in default under or in violation
of, and has no knowledge of any default or violation by any party with respect
to, any Partnership Plan.

 

(e) With respect to each Partnership Plan, there have been no prohibited
transactions, or, to the knowledge of the Partnership, breaches of fiduciary
duties that could result in Liability (directly or indirectly) for any Rhino
Entity and the consummation of any of the transactions contemplated hereby will
not result in a prohibited transaction or breach of fiduciary duty.

 

(f) All contributions to, and payments from, each Partnership Plan that are
required to be made in accordance with the terms of the Partnership Plan and
Applicable Law have been timely made. Any Partnership Plan that provides
nonqualified deferred compensation within the meaning of Section 409A of the
Code has been operated in good faith in compliance with Section 409A of the
Code. The Rhino Entities and their respective ERISA Affiliates maintain no
employee benefit plan, program or arrangement required to comply with the Laws
of any foreign jurisdiction.

 

 18 

 

 

(g) No litigation or claim (other than routine claims for benefits), and no
Proceeding is pending or, to the knowledge of the Rhino Entities or their
respective ERISA Affiliates, threatened with respect to any Partnership Plan.

 

3.23 Finder’s Fees. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Rhino
Entities for any commission, fee or other compensation as a finder or broker, or
in any similar capacity.

 

3.24 Regulation. None of the Rhino Entities is (i) an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” thereof, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

3.25 CAM Mining. The assets currently owned by CAM Mining constitute all the
assets and properties the use or benefit of which are reasonably necessary for
the continued operation of the business as currently conducted by the Central
Appalachia business segment (as described in the Partnership’s Annual Report on
Form 10-K filed on March 25, 2016) (the “Central Appalachian Business Segment”).
There are no Encumbrances on any of CAM Mining’s assets, other than Permitted
Encumbrances. The Partnership has made no financial or operational reporting
change to the Central Appalachian Business Segment since January 1, 2016.

 

3.26 Committees of the Rhino Board. Schedule 3.26 sets forth each committee
established by the Rhino Board and contains a true and complete description of
the duties and authority delegated to each such committee.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

As of the date hereof and as of the Closing, each of the Purchasers, severally
but not jointly, represents and warrants to the Partnership as follows:

 

4.1 Organization; Existence; Authority. Such Purchaser is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted. Such Purchaser has the right,
power, authority and capacity to execute and deliver this Agreement and each of
the Transaction Documents to which it is or will be a party, to consummate the
transactions contemplated by this Agreement and each of the Transaction
Documents to which it is or will be a party, and to perform its obligations
under this Agreement and each of the Transaction Documents to which it is or
will be a party. This Agreement has been, and each of the Transaction Documents
to which such Purchaser is a party will be, duly and validly executed and
delivered by such Purchaser. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties thereto other than such Purchaser, this Agreement is, and each of the
Transaction Documents to which such Purchaser is a party have been, duly
executed and delivered by such Purchaser and constitutes the legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.

 

4.2 No Conflict. Neither the execution nor delivery by such Purchaser of this
Agreement or any Transaction Document to which such Purchaser is a party, nor
the consummation or performance by such Purchaser of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination or acceleration of, any agreement or instrument to which such
Purchaser is a party or by which the properties or assets of such Purchaser are
bound; or (b) contravene, conflict with, or result in a violation of, any Law or
Order to which such Purchaser, or any of its properties or assets, may be
subject.

 

 19 

 

 

4.3 No Brokers or Finders. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against such Purchasers
for any commission, fee or other compensation as a finder or broker, or in any
similar capacity.

 

4.4 Acknowledgment. Such Purchaser understands and agrees that the Purchased
Units to be issued pursuant to this Agreement have not been registered under the
Securities Act or the securities Laws of any state of the United States and that
the issuance of the Purchased Units is being or will be effected in reliance
upon an exemption from registration under the Securities Act under Section
4(a)(2) of the Securities Act for transactions by an issuer not involving a
public offering.

 

4.5 Status. Such Purchaser is an Accredited Investor.

 

4.6 Reliance. Such Purchaser understands that the Purchased Units are being
offered and sold to such Purchaser in reliance upon the truth and accuracy of
its representations and warranties set forth in this Section 4 so that the
Partnership may determine the applicability and availability of the exemptions
from registration of the Purchased Units on which the Partnership is relying.

 

4.7 Governmental Approvals. No Governmental Approval is required to be obtained
or made by such Purchaser in connection with the execution, delivery, or
performance of this Agreement or any Transaction Document to which it is or will
be a party or the consummation by it of the transactions contemplated hereby,
other than (i) compliance with any applicable state or federal securities Law,
and (ii) filing of any necessary ownership and control changes with applicable
state and federal mine permitting and mine safety authorities.

 

4.8 Investigation. Such Purchaser has conducted its own independent
investigation, review and analysis of the Rhino Entities and their assets and
business. Such Purchaser acknowledges and agrees that in making its decision to
enter into this Agreement and to consummate the transactions contemplated
hereby, (a) it has relied solely upon its own investigation (including review of
the SEC Filings) and the express representations and warranties of the Rhino
Entities set forth in this Agreement; and (b) no Rhino Entity nor any other
Person has made any representation or warranty as to any Rhino Entity or its
business or its assets, except as expressly set forth in Agreement.

 

4.9 Sufficient Funds. Such Purchaser will have available to it at the Closing
sufficient funds to enable such Purchaser to pay in full at the Closing the
entire amount of such Purchaser’s Funding Obligation in immediately available
cash funds.

 

SECTION 5.
COVENANTS

 

5.1 Conduct of Business. From the date hereof until the date on which there are
no Series A Preferred Units outstanding, except as otherwise provided in this
Agreement or consented to in writing by a majority of the holders of Series A
Preferred Units then outstanding, the Partnership shall cause CAM Mining to (x)
conduct its business in the ordinary course of business consistent with past
practice; and (y) use reasonable best efforts to maintain and preserve intact
its current organization, business and franchise and to preserve the rights,
franchises, goodwill and relationships of its employees, customers, lenders,
suppliers, regulators and others having business relationships with CAM Mining.
Without limiting the foregoing, from the date hereof until the date on which
there are no Series A Preferred Units outstanding, except as otherwise provided
in this Agreement or consented to in writing by a majority of the holders of
Series A Preferred Units then outstanding, the Partnership shall cause CAM
Mining to:

 

 20 

 

 

(a) preserve and maintain all of its Permits necessary for the operation of its
business as then being conducted;

 

(b) pay its debts, Taxes and other obligations when due;

 

(c) continue in full force and effect without modification insurance policies as
are reasonable for CAM Mining’s business as then being conducted;

 

(d) defend and protect its properties and assets from infringement or
usurpation;

 

(e) maintain its books and records in accordance with past practice; and

 

(f) comply in all material respects with all Applicable Laws.

 

5.2 Cooperation; Further Assurances. Each of the Partnership and the Purchasers
shall use its respective commercially reasonable efforts to obtain all approvals
and consents required by or necessary to consummate the transactions
contemplated by this Agreement. Each of the Partnership and the Purchasers
agrees to execute and deliver all such documents or instruments, to take all
appropriate action and to do all other things it determines to be necessary,
proper or advisable under Applicable Laws and regulations or as otherwise
reasonably requested by the other to consummate the transactions contemplated by
this Agreement.

 

5.3 Use of Proceeds. The Partnership shall use $13.0 million of the net proceeds
from the investment contemplated hereby to repay the Partnership’s borrowings
under the Credit Facility and for the purchase of equipment and other capital
expenditures for CAM Mining’s operations.

 

5.4 Registration Rights. The Partnership agrees that upon the request of the
holder of the majority of the Conversion Units, the Partnership will enter into
a registration rights agreement with such holder. Such registration rights
agreement shall provide no less than two demand registration rights on Form S-3
for such holder (one of which demand registration rights may be satisfied by a
shelf registration statement on Form S-3), and shall provide for an unlimited
number of piggy-back rights, each subject to standard terms and conditions. Such
registration rights agreement shall also provide that such holder shall have the
right to demand registration on Form S-1; provided that such holder owns at
least 10% of the outstanding Common Units at the time of such demand. For the
avoidance of doubt, any registration rights granted pursuant to such a
registration rights agreement shall be available only to the extent that the
Common Units are listed and trading on an exchange registered with the
Commission under Section 6(a) of the Exchange Act (or any successor to such
Section). Notwithstanding anything in this Section 5.4, this Section 5.4 shall
not apply to any holder of Conversion Units who is entitled to registration
rights provided for in the Partnership Agreement.

 

SECTION 6.
INDEMNIFICATION, COSTS AND EXPENSES

 

6.1 Indemnification by the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership agrees to indemnify and defend the Purchasers,
their respective Affiliates and the Purchasers’ and their respective Affiliates’
respective Representatives (collectively, the “Purchaser Related Parties”)
against, and hold each of them harmless from, any and all losses, Proceedings
(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all reasonable costs, losses, Liabilities, Taxes, penalties,
fines, interests, deficiencies, damages, costs or Expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable Expenses incurred in connection with investigating, defending
or preparing to defend any such matter (each, a “Loss”) that may be suffered,
sustained or incurred by any Purchaser Related Party or asserted against any
Purchaser Related Party as a result of, arising out of, in connection with or in
any way related to (i) the breach or inaccuracy of any of the representations or
warranties of the Partnership contained herein or in any of the Transaction
Documents or (ii) the breach of any covenant or agreement of the Partnership
contained herein or in any of the Transaction Documents; provided, however, in
each case, that any such claim for indemnification must be made prior to the
expiration of such representation, warranty, covenant or agreement (it being
understood that for purposes of determining when an indemnification claim has
been made, the date upon which a Purchaser Related Party has given notice
(stating in reasonable detail, to the extent known, the basis of the claim for
indemnification) to the Partnership shall constitute the date upon which such
claim has been made).

 

 21 

 

 

6.2 Indemnification by the Purchasers. Subject to the limitations set forth in
this Agreement, the Purchasers, severally and not jointly, agree to indemnify
and defend the Rhino Entities and their respective Representatives (other than
any such Representative that is also a Representative of a Purchaser)
(collectively, the “Rhino Related Parties”) against, and hold each of them
harmless from, any and all Losses that may be suffered, sustained or incurred by
any Rhino Related Party or asserted against any Rhino Related Party as a result
of, arising out of, in connection with or in any way related to (i) the breach
or inaccuracy of any of the representations or warranties of such Purchaser
contained herein or in any of the Transaction Documents or (ii) the breach of
any covenant or agreement of such Purchaser contained herein or in any of the
Transaction Documents; provided, however, that any such claim for
indemnification relating to a breach of any representation, warranty, covenant
or agreement must be made prior to the expiration of such representation or
warranty (it being understood that for purposes of determining when an
indemnification claim has been made, the date upon which a Rhino Related Party
has given notice (stating in reasonable detail, to the extent known, the basis
of the claim for indemnification) to such Purchaser shall constitute the date
upon which such claim has been made).

 

6.3 Indemnification Procedure.

 

(a) Promptly after any Purchaser Related Party or any Rhino Related Party
(hereafter, the “Indemnified Party”) discovers facts giving rise to a claim for
indemnification hereunder, including receipt by it of notice of any
indemnifiable claim hereunder, or the commencement of any Proceeding by a third
Person that the Indemnified Party believes in good faith is an indemnifiable
claim under this Agreement, the Indemnified Party shall give the indemnifying
party hereunder (the “Indemnifying Party”) written notice of such claim or the
commencement of such Proceeding. Failure to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any Liability it may have to such
Indemnified Party hereunder except to the extent (and then only to the extent)
that the Indemnifying Party can demonstrate that the Indemnifying Party’s rights
and obligations pursuant to this Section 6 are materially and actually
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known and shall include a formal demand for
indemnification under this Agreement. The Indemnifying Party shall have the
right to defend and settle any such matter, at its own expense and by its own
counsel; provided, however, that the Indemnifying Party (i) promptly notifies
the Indemnified Party of its intention to do so and acknowledges its
indemnification obligations pursuant to this Section 6 in writing to the
Indemnified Party and (ii) pursues such defense (or, if applicable, settlement)
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle such claim, the Indemnified Party shall cooperate with the Indemnifying
Party and its counsel in all commercially reasonable respects in the defense
thereof and the settlement thereof. Such cooperation shall include furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the sole cost of
the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
matter, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
Expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted Liability; provided, however, that the Indemnified
Party shall be entitled (x) at its expense, to participate in the defense of
such matter and the negotiations of the settlement thereof and (y) if (i) the
Indemnifying Party has failed to assume the defense and employ counsel within 30
days of when the Indemnified Party has provided written notice of such claim for
indemnification or fails to diligently and in good faith pursue the defense
thereof or (ii) if counsel to the Indemnified Party shall have concluded that
there may be reasonable defenses available to the Indemnified Party that are
different from or in addition to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, then the Indemnified Party shall have
the right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the Expenses and
fees of such separate counsel and other Expenses related to such participation
to be reimbursed by the Indemnifying Party as incurred.

 

 22 

 

 

(b) Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not settle any indemnified claim or otherwise enter into any final
conclusion with respect to such claim without the prior written consent of the
Indemnified Party (i) if the settlement thereof (A) imposes any Liability or
obligation on, (B) does not include a complete and unconditional release from
Liability of or (C) contains any admission of wrongdoing by, the Indemnified
Party or (ii) that subjects the Indemnified Party to any non-monetary or other
equitable relief or criminal liability or imposes any other obligation on or
requires any payment from the Indemnified Party.

 

6.4 Limitations and Other Indemnity Claim Matters.

 

(a) Notwithstanding anything herein to the contrary, in no event shall a
Purchaser be liable to any Rhino Related Party for any Loss or series of related
Losses pursuant to Section 6.2(i) in excess of its Cash Purchase Price.

 

(b) For purposes of the indemnification obligations contained in this Section 6,
when determining whether a breach or inaccuracy of any representation, warranty
or covenant has occurred, and when calculating the amount of Losses incurred
arising out of or relating to any such breach or inaccuracy, all references to
“material”, “materially”, “materiality” or “material adverse effect” or similar
or correlative terms shall be disregarded.

 

(c) Notwithstanding anything herein to the contrary, in no event will the
limitations set forth in this Section 6.4 apply (i) in the event of fraud or
willful misconduct by any Indemnifying Party or (ii) with respect to any Loss or
series of related Losses as a result of, arising out of or in any way related to
breaches of covenants or agreements contained in this Agreement or the
Transaction Documents.

 23 

 

 

 

SECTION 7.
TERMINATION

 

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual written consent of the Partnership and the Purchasers who at the
Closing will receive a majority of the Purchased Units;

 

(b) by written notice from the Partnership or any Purchaser if any Governmental
Authority with lawful jurisdiction shall have issued a final Order, decree or
ruling or taken any other final action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such Order,
decree, ruling or other action is or shall have become final and nonappealable;
or

 

(c) by written notice from the Partnership or any Purchaser, with respect to
itself but not any other Purchaser, if the Closing does not occur by 11:59 p.m.
on December 31, 2016 Eastern Standard Time; provided, however, that no party may
terminate this Agreement pursuant to this Section 7.1(c) if such party is, at
the time of providing such written notice, in breach of any of its obligations
under this Agreement.

 

7.2 Certain Effects of Termination. In the event that this Agreement is
terminated pursuant to Section 7.1:

 

(a) except as set forth in Section 7.2(b), this Agreement shall become null and
void and have no further force or effect, but the parties shall not be released
from any liability arising from or in connection with any breach hereof
occurring prior to such termination; and

 

(b) regardless of any purported termination of this Agreement, the provisions of
Section 6 and all indemnification rights and obligations of the Partnership and
the Purchasers thereunder, this Section 7.2 and the provisions of Section 8
shall remain operative and in full force and effect as between the Partnership
and the Purchasers, unless the Partnership and the Purchasers who at the Closing
will receive a majority of the Purchased Units execute a writing that expressly
(with specific references to the applicable Sections or subsections of this
Agreement) terminates such rights and obligations as between the Partnership and
the Purchasers.

 

SECTION 8.
MISCELLANEOUS

 

8.1 Expenses. All fees and expenses incurred in connection with the transactions
contemplated hereby including all legal, accounting, financial advisory,
consulting and all other fees and expenses of third parties incurred by a party
in connection with the negotiation and effectuation of the terms and conditions
of this Agreement and the transactions contemplated hereby, shall be the
obligation of the respective party incurring such fees and expenses.

 

8.2 Survival of Provisions. The representations and warranties set forth in
Section 3.1, Section 3.2, Section 3.3, Section 3.23, Section 4.1, Section 4.3
and Section 4.4 hereunder shall survive the execution and delivery of this
Agreement indefinitely and the other representations and warranties set forth
herein shall survive for a period of eighteen (18) months following the Closing
Date, regardless of any investigation made by or on behalf of the Partnership or
the Purchasers. The covenants made in this Agreement or any other Transaction
Document shall survive the Closing and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Units and payment
therefor and repayment, conversion or repurchase thereof. Regardless of any
purported general termination of this Agreement, the provisions of Section 6 and
all indemnification rights and obligations of the Partnership and the Purchasers
thereunder, and this Section 8 shall remain operative and in full force and
effect as between the Partnership and each Purchaser, unless the Partnership and
the applicable Purchaser execute a writing that expressly (with specific
references to the applicable Section or subsection of this Agreement) terminates
such rights and obligations as between the Partnership and such Purchaser.

 

 24 

 

 

8.3 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt); (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by e-mail of a PDF document (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next Business Day if sent after normal business hours of the recipient or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
8.3):

 

(a) If to Weston, to the address set forth on Schedule A, with a copy (which
shall not constitute notice) to:

 

Thompson & Knight LLP

One Arts Plaza, 1722 Routh Street, Suite 1500

Dallas, Texas 75201

Attention: Ann Marie Cowdrey

Email: annmarie.cowdrey@tklaw.com

 

(b) If to any other Purchaser, to such Purchaser’s address set forth on Schedule
A.

 

(c) If to the Partnership:

 

Rhino Resource Partners LP

424 Lewis Hargett Circle, Suite 250

Lexington, Kentucky 40503

Attention: Whitney Kegley

Email: wkegley@rhinolp.com

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, New York 10103

Attention: Brenda Lenahan

Email: blenahan@velaw.com

 

8.4 No Waiver; Modifications in Writing.

 

(a) No failure or delay on the part of any party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

 

(b) Except as otherwise provided herein, no amendment, waiver, consent,
modification or termination of any provision of any Transaction Document (except
in the case of the Partnership Agreement for amendments adopted pursuant to
Article XIII thereof) shall be effective unless signed by each of the parties
thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure from the terms of any provision of any
Transaction Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances. Any investigation by or on behalf of
any party hereto shall not be deemed to constitute a waiver by such party of
compliance with any representation, warranty, covenant or agreement contained
herein.

 

 25 

 

 

8.5 Binding Effect. This Agreement shall be binding upon the Partnership, each
of the Purchasers and their respective successors and permitted assigns. Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors and permitted assigns. 

 

8.6 Entire Agreement. This Agreement and the other agreements and documents
referred to herein are intended by the parties hereto as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership or any of its Affiliates or the Purchasers
or any of their respective Affiliates set forth herein or therein. This
Agreement and the other agreements and documents referred to herein supersede
all prior agreements and understandings between the parties hereto with respect
to such subject matter.

 

8.7 Non-Disclosure. Unless otherwise required by Applicable Law or stock
exchange requirements (based upon the reasonable advice of counsel), no party
hereto shall make any public announcements in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior written consent of the other parties (which consent shall not
be unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.

 

8.8 Assignments, Successors, and No Third-Party Rights. No party hereto may
assign any of its rights under this Agreement prior to the Closing without the
prior written consent of all other parties hereto. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto. Except as otherwise provided for
herein, nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties hereto any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties hereto and their respective
successors and assigns.

 

8.9 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by Applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

 26 

 

 

8.10 Section Headings, Construction. Section, Schedule and Exhibit references in
this Agreement are references to the corresponding Section, Schedule or Exhibit
to this Agreement, unless otherwise specified. All Exhibits and Schedules to
this Agreement are hereby incorporated and made a part hereof as if set forth in
full herein and are an integral part of this Agreement. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. The word “including”
shall mean “including but not limited to” and shall not be construed to limit
any general statement that it follows to the specific or similar items or
matters immediately following it. Whenever the Partnership has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Purchaser’s sole discretion, unless otherwise specified in this Agreement. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. The words
such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement. All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. References to a Person are also to its permitted successors and
assigns.

 

8.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement) will be construed in
accordance with and governed by the Laws of the State of Delaware without regard
to principles of conflicts of laws.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY
OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL
ACTION, (ii) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii)
SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.11(c).

 

 27 

 

 

8.12 Exclusive Remedy.

 

(a) Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to Section 7) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.

 

(b) The sole and exclusive remedy for any and all claims arising under, out of,
or related to this Agreement or the transactions contemplated hereby, shall be
the rights of indemnification set forth in Section 6 only, and no Person will
have any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.12(a).

 

8.13 No Recourse Against Others.

 

(a) All claims, obligations, Liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Partnership and the Purchasers. No
Person other than the Partnership or the Purchasers, including no member,
partner, stockholder, Affiliate or Representative thereof, nor any member,
partner, stockholder, Affiliate or Representative of any of the foregoing, shall
have any liability (whether in contract or in tort, in law or in equity, or
granted by statute) for any claims, causes of action, obligations or Liabilities
arising under, out of, in connection with or related in any manner to this
Agreement or based on, in respect of or by reason of this Agreement or its
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Partnership and the Purchasers hereby waives and
releases all such Liabilities, claims, causes of action and obligations against
any such third Person.

 

 28 

 

 

(b) Without limiting the foregoing, to the maximum extent permitted by Law, (i)
each of the Partnership and the Purchasers hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third
Person, whether granted by statute or based on theories of equity, agency,
control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization or otherwise; and
(ii) each of the Partnership and the Purchasers disclaims any reliance upon any
third Person with respect to the performance of this Agreement or any
representation or warranty made in, in connection with or as an inducement to
this Agreement.

 

8.14 Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties hereto shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

8.15 Legal Representation. The parties hereto acknowledge that Weston has
selected Thompson & Knight LLP and the other parties hereto have selected other
counsel as their respective legal counsel in connection with the preparation of
this Agreement. Each party hereto acknowledges that such respective counsel has
not represented any other party in connection with the preparation and
negotiation of this Agreement, and such counsel shall owe no duties directly to
any such other party. Each party confirms that such party has been advised to
consult with such party’s own legal, financial and tax advisors regarding the
implications of this transaction and has been afforded the opportunity to
consult with advisors that such party deems advisable in connection with the
negotiations and execution of this Agreement.

 

8.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

 29 

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

  RHINO:       Rhino Resource Partners LP       By: Rhino GP LLC, its general
partner         By: /s/ Richard A. Boone   Name: Richard A. Boone   Title:
President

 

Signature Page to Purchase Agreement

 

 

 

 

  PURCHASERS:       Weston Energy LLC       By: /s/ Bryan R. Lawrence   Name:
Bryan R. Lawrence   Title: Manager

 

Signature Page to Purchase Agreement

 

 

 

 

  Royal Energy Resources, Inc.         By: /s/ William L. Tuorto   Name: William
L. Tuorto   Title: Chief Executive Officer

 

Signature Page to Purchase Agreement

 

 

 

 

Schedule A

 

Purchase Price Allocation

 

Purchaser and Address  Purchased Units  Cash Purchase Price   Other
Consideration   Total Purchase Price 

Weston Energy LLC



c/o Yorktown Energy Partners XI, L.P.

410 Park Avenue, 19th Floor

  Cash Units: 1,095,967.123  $10,959,671.23   $0   $10,959,671.23 

New York, New York 10022-4407

Email: brlawrence@yorktownenergy.com

Attention: Bryan R. Lawrence

  Weston Note Units: 204,032.877  $0   $2,040,328.77(i)  $2,040,328.77       
             

Royal Energy Resources, Inc.

 

56 Broad Street, Suite 2

Charleston, South Carolina 29401

Email: ronaldphillips@royalenergy.us

Attention: Ronald Phillips

  Cash Units:
200,000  $2,000,000.00   $0   $2,000,000.00  Total  1,500,000  $12,959,671.23  
$2,040,328.77   $15,000,000

 

(i) This amount is equal to the outstanding principal and interest of the Weston
Note as of the Closing Date.

 

 Schedule A-1 

 

 

EXHIBIT A

 

FORM OF GENERAL PARTNER WAIVER

 

December 30, 2016

 

Rhino GP LLC (the “General Partner”), a Delaware limited liability company and
the general partner of Rhino Resource Partners LP, a Delaware limited
partnership (the “Partnership”), in its own capacity and in its capacity as the
general partner of the Partnership, hereby waives any preemptive rights it may
hold pursuant to Section 5.8 of the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 30, 2015 (as
amended, the “Partnership Agreement”), with respect to the Partnership’s
privately negotiated Series A Preferred Unit Purchase Agreement, dated as of
December 30, 2016, by and among the Partnership and each of the Purchasers set
forth on Schedule A thereto (the “Purchase Agreement”).

 

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.

 

  RHINO GP LLC         By:     Name:     Title:  

 



 Exhibit A-1 

 

 

EXHIBIT B

 

FORM OF FOURTH A&R LPA

 

Attached.

 

 Exhibit B-1 

 

